BURGESS, Justice,
dissenting.
I respectfully dissent. The majority holds there was no summary judgment response or proper summary judgment proof offered by Ms. Beck to defeat either one of the two motions for summary judgment. This is improperly placing the burden. The majority states that “Rule 166a(c) indicates convincingly that the preferred, professional practice is for the defending party to *594bring forth affidavits or other written responses”. I find no such pronouncement in the rule. It simply states “... the adverse party ... may file and serve opposing affidavits or other written response.” Numerous cases hold that the non-movant, Ms. Beck, was under no obligation to file any response. It is the movant in a summary judgment proceeding that must show entitlement to judgment as a matter of law. M.M.P., Ltd. v. Jones, 710 S.W.2d 59, 60 (Tex.1986). Appellant does not quarrel with the granting of the first motion for summary judgment. Appellee must have realized the counterclaim was still pending because appellee filed an answer and a subsequent motion for summary judgment on the counterclaim. This second motion, however, only referred back to the first motion and did not, in my opinion, address the DTPA counterclaim. Appellee furnished no additional summary judgment evidence other than the affidavits attached to the first motion for summary judgment. These affidavits do not show, as a matter of law, that appellant had no cause of action under the DTPA. In fact, they do nothing but establish appellee’s original cause of action without addressing the counterclaim. I would hold the trial court erred in granting the summary judgment on the counterclaim and reverse and remand for a trial on that issue. Because the majority affirms, I respectfully dissent.